      Case 1:19-cv-00956 Document 1 Filed 02/18/19 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 DAVID WEXLER,

                                Plaintiff,                    Docket No. 1:19-cv-956

        - against -                                           JURY TRIAL DEMANDED

 THE WATERFRONT MUSEUM

                                Defendant.


                                          COMPLAINT

       Plaintiff David Wexler (“Wexler” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant The Waterfront Museum (“Waterfront” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of cast members of the show Moby Dick, owned and registered by

Wexler, a New York based professional photographer. Accordingly, Wexler seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
      Case 1:19-cv-00956 Document 1 Filed 02/18/19 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.      Wexler is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 315 Sugarwood Lane,

Commack, New York 11725.

       6.      Upon information and belief, Waterfront is a company duly organized and

existing under the laws of the State of New York, with a place of business at 290 Conover Street,

Brooklyn, New York 11231. At all times material, hereto, Waterfront has owned and operated a

website at the URL: www.Waterfrontmuseum.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Wexler photographed cast members of the show Moby Dick (the “Photographs”).

A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Wexler is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-104-759.

       B.      Defendant’s Infringing Activities

       10.     Waterfront ran an article on the Website entitled MOBY DICK-REHEARSED by

Brave New World Repertory Theatre. See URL:

http://waterfrontmuseum.org/events/performances/moby-dick. The article featured the

Photographs. Screenshots of the Photographs on the article are attached hereto as Exhibit B.

       11.     Waterfront did not license the Photographs from Plaintiff for its article, nor did

Waterfront have Plaintiff’s permission or consent to publish the Photographs on its Website.
      Case 1:19-cv-00956 Document 1 Filed 02/18/19 Page 3 of 4 PageID #: 3



                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Waterfront infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. Waterfront is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.    That Defendant Waterfront be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;
      Case 1:19-cv-00956 Document 1 Filed 02/18/19 Page 4 of 4 PageID #: 4



       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photographs;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 18, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff David Wexler
